I cannot concur in the majority opinion herein. The burden of proof is upon the party who, under the pleadings, has the affirmative, and is ordinarily upon the plaintiff, unless the pleadings on the part of the defendant contain admissions which shift the affirmative to the defendant. The burden of proof is always upon the party against whom judgment would go in the event no evidence was adduced in the cause by either party. Elliott on Ev., vol. 1, secs. 130-132; Smock v. Carter,6 Okla. 300; Bass  Harbour Furniture Co. v. Harbour, 42 Okla. 335,140 P. 956; Fifth Ave. Library Society v. Phillips, 39 Okla. 799,136 P. 1076; Brunswick  W. R. Co. v. Wiggins (Ga.) 39 S.E. 551, 61 L. R. A. 513.
Section 5002, Revised Laws 1910, par. 3, provides:
"The party on whom rests the burden of the issue must first produce his evidence; after he has closed his evidence the adverse party may interpose and file a demurrer thereto, upon the ground that no action or defense is proved. If the court shall sustain the demurrer such judgment shall be rendered for the party demurring as the record of the pleadings or the proof shall demand. If the demurrer be overruled the adverse party will produce his evidence."
The plaintiff, to recover in this action, must have established three things: The contract of sale as pleaded, a breach of the contract, and the amount of the damages sustained. The defendant, in the case at bar, had by general denial denied the contract as pleaded by the plaintiff; the second paragraph of his answer in effect pleaded a contract of sale different in terms from the contract as pleaded by the plaintiff. The plaintiff pleaded a contract that contained no warranty of the seed sold. The contract admitted or set out in the defendant's answer was a contract that contained a specific warranty; but the defendant, in admitting a contract of sale containing a warranty of the seed sold, does not admit that he entered into the contract as pleaded by the plaintiff, and the effect of the ruling of the trial court in casting the burden of proof upon the defendant at the commencement of the trial was to place the defendant in the attitude of having to disprove the contract as pleaded by the plaintiff and establish the contract that the defendant claims was made.
It appears from the record that the plaintiff contended that the seed was purchased after an inspection of the same by the defendant, and that he did not in any way warrant the seed as to kind or quality, and if the contention of the plaintiff was true as to the terms of the contract, he was entitled to recover in the action if he shipped the seed that the defendant inspected, for, as he contended, it was no part of the contract of sale that the seed was to be of a certain kind and quality. Now, the defendant never, at any time in his testimony or pleadings, admitted that he entered into such a contract, but, on the other hand, insisted that the plaintiff, in making the sale, specifically warranted the seed to be of a certain kind and quality, and the ruling of the trial court at the commencement of the trial in casting the burden of proof upon the defendant had the effect of saying to the jury that the plaintiff's contentions as to the kind of a contract made were true, and that the burden was upon the defendant to disprove the plaintiff's contract; that the contract was breached and plaintiff was damaged in the amount sued for. The general denial filed by the defendant undoubtedly denied that the plaintiff was damaged, and the defendant was under no duty or obligation to make any proof whatever until the plaintiff had established a prima facie case.
I am not unmindful of the general rule that the burden is upon the party who asserts a warranty to prove the breach thereof; but the defendant in the case at bar was under no burden to prove anything until the plaintiff had first established a prima facie case. Under the statute herein quoted and the pleadings as joined by the respective parties the plaintiff had the affirmative, in that he asserted that a certain kind of a *Page 44 
contract was made, a breach of the contract, and the damages he had sustained; and it was incumbent upon him to introduce sufficient testimony to establish a prima facie case before the defendant was required to say anything; and the trial court, in requiring the defendant to assume the burden of proof, violated a statutory right of the defendant.
In the case of Smock v. Carter et al., 6 Okla. 300, the opinion of the court, in part, is as follows:
"This was an action in the probate court of warranty in sale of personal property. The record shows that after the amended answer had been filed, by leave of the court, and which pleaded the general issue in addition to special matters of defense pleaded in the original answer, the amendment pleading the general issue was by the court stricken from the amended answer; that when the cause was called for trial the court required the defendant to assume the burden of establishing the issue and to introduce his testimony before any testimony had been introduced by the plaintiff; that after defendant's testimony had been introduced, the court sustained a demurrer thereto, and thereupon and without any evidence being offered in support of plaintiff's petition, or to show the amount of damages, if any, to which the plaintiff was entitled, the court instructed the jury to return a verdict for the plaintiff for the full amount of the damages claimed in his petition, and upon such verdict the judgment herein was rendered. It requires no argument or citation of authorities to demonstrate that there has been no proper trial of this cause, and that the proceedings had were but a mere travesty upon judicial procedure."
In the case at bar, had the defendant refused to assume the burden of proof, and had the court rendered judgment for the amount of damages sued for by the plaintiff in this action without the introduction of any testimony, I do not believe it would be seriously contended that the judgment could be sustained in this court.
In the case of Smock v. Carter, supra, appears the following statement of the law:
"In an action for damages, the burden of establishing the amount thereof sustained always rests upon the plaintiff unless the defendant specifically admits such amount in his answer, and, where no such admission is contained in the answer, it is error for the trial court to require the defendant to assume the burden of proof."
I conclude that in the case at bar the action of the trial court in casting the burden of proof upon the defendant and directing him to produce his testimony first had the effect of telling the jury that the cause of the plaintiff stood established, and that it was incumbent upon the defendant to present testimony to the jury that would disprove the claim of the plaintiff, and that this action on the part of the trial court was a violation of a statutory right of the defendant and a reversal of the ordinary rules of procedure in trying actions of this kind.
In view of the conclusions reached, I am forced to dissent from the majority opinion.
I am authorized to say HARRISON, C. J., and McNEILL and ELTING, JJ., concur.